Horton, C. J.:
Upon the view that the land in question *275was conveyed with the express understanding it was to be held in trust for the Eock Creek congregation, I concur, with some doubt, in the judgment ordered.
If, however, it had been established upon the trial that the title to the property was conveyed with the understanding between the parties that, by the usages and customs of the Catholic church, it was vested in the bishop in trust to be used for church purposes generally, as his own judgment might determine, the judgment of the trial court could not be sustained.